Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: In view of the amendments/remarks filed on 02/01/2022, all prior rejections/objections are withdrawn and claims 5-11, 13 and 15-22 are allowed.

	Regarding independent claim 5, none of the cited arts in combination disclose or suggest at least the “wherein calculating the geometric parameters of the target object comprises: respectively calculating a plurality of distances between positions of a plurality of convergence points and the user in a case where the positions of the plurality of convergence points coincide with a plurality of desired positions on the target object; and determining the geometric parameters of the target object according to the plurality of distances, which are calculated, between the positions of the plurality of convergence points and { 10388/008176-USO/02973345.1 12 the user, and a sight line deflection angle upon the user gazing at different desired positions on the target object.”, therefore claim 5 is allowed. Dependent claims 6-11, 17 and 19-22 depends directly or indirectly on claim 5, therefore they are allowed.

	Regarding independent claim 15, None of the cited arts in combination disclose or suggests at least the “wherein the geometric parameter calculation unit comprises: a distance calculation sub-unit, configured to respectively calculate a plurality of distances .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669